Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 11, 14 - 16, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh, U.S. Patent Publication No. 2017/0079013.
Noh teaches:

11. A method for wireless communication, comprising: 
	2connecting to a base station over a set of component carriers according to a 3carrier aggregation configuration, the set of component carriers including at least a first 4component carrier and a second component carrier (a control channel transmitted may schedule a first component carrier or a second component carrier, [0075]); 
	5monitoring a search space configured for scheduling multiple component 6carriers (search space for multiple component carriers is present in the PDCCH, [0075]); 
	7receiving, from the base station, downlink control information comprising a 8carrier indicator field based at least in part on the monitoring, the downlink control 9information scheduling a plurality of data transmissions over two or more component carriers 10from the set of component carriers (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075]); 
	11determining that the two or more component carriers comprise the first 12component carrier and the second component carrier based at least in part on the monitored 13search space, the carrier indicator field within the downlink control information, or both (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075]); and 
	14transmitting or receiving the plurality of data transmissions over the first 15component carrier and the second component carrier based at least in part on the determining (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075]).  

12. The method of claim 1, further comprising: 
	2receiving, prior to monitoring the search space, configuration information for 3the search space indicating that the search space is for scheduling the first component carrier 4and the second component carrier, wherein determining that the two or more component 5carriers comprise the first component carrier and the second component carrier is based at 6least in part on the configuration information (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information).  



13. The method of claim 2, further comprising: 
	2identifying a first value for the carrier indicator field indicating the first 3component carrier based at least in part on receiving the configuration information for the 4search space (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information); and 
	5identifying a second value for the carrier indicator field indicating the second 6component carrier based at least in part on receiving the configuration information for the search space, wherein determining that the two or more component carriers comprise the first 8component carrier and the second component carrier is based at least in part on the carrier 9indicator field having the first value or the second value (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information).  

14. The method of claim 2, further comprising: 
	2identifying a value for the carrier indicator field indicating the first component 3carrier and the second component carrier based at least in part on receiving the configuration 4information for the search space, wherein determining that the two or more component 5carriers comprise the first component carrier and the second component carrier is based at 6least in part on the carrier indicator field having the value (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information).  



15. The method of claim 1, further comprising: 
	2receiving, prior to monitoring the search space, configuration information for 3the search space indicating that the search space is configured for scheduling a single 4component carrier and the multiple component carriers, wherein monitoring the search space 5is based at least in part on receiving the configuration information (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information, it is inherent that a device would receive configuration information for a search space before being able to monitor said search space).  

16. The method of claim 5, wherein: 
	2the downlink control information is a first downlink control information and 3comprises the carrier indicator field having a first value indicating the multiple component 4carriers (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information); and 
	5determining that the two or more component carriers comprise the first 6component carrier and the second component carrier is based at least in part on the carrier 7indicator field having the first value indicating the multiple component carriers (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information).  

17. The method of claim 6, further comprising: 
	2receiving, a second downlink control information scheduling a second 3plurality of data transmissions over the single component carrier based at least in part on 4monitoring the search space, the second downlink control information comprising a second 5carrier indicator field having a second value indicating the single component carrier (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF).  

18. The method of claim 6, further comprising: 
	2identifying the first value for the carrier indicator field indicating the multiple 3component carriers based at least in part on receiving the configuration information for the search space (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF); and Attorney Docket No. PS473.01 (107922.1028)Qualcomm Ref. No. 205192 73 
	5identifying a second value for the carrier indicator field indicating the single 6component carrier based at least in part on receiving the configuration information for the 7search space (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF).  

19. The method of claim 5, wherein: 
	2the downlink control information is a first downlink control information and 3comprises the carrier indicator field having a value indicating the single component carrier 4and the multiple component carriers (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF); and 
	5determining that the two or more component carriers comprise the first 6component carrier and the second component carrier is based at least in part on the carrier 7indicator field having the value indicating the single component carrier and the multiple 8component carriers (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF).  

110. The method of claim 9, further comprising: 
	2receiving a second downlink control information scheduling a second plurality 3of data transmissions over the single component carrier based at least in part on monitoring 4the search space, the second downlink control information comprising a second carrier 5indicator field having the value indicating the single component carrier and the multiple 6component carriers (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF).  

111. The method of claim 9, further comprising: 
	2identifying the value for the carrier indicator field indicating the single 3component carrier and the multiple component carriers based at least in part on receiving the 4configuration information for the search space (as the CIF is transmitted on the PDCCH and the search space is utilized to determine the location of the PDCCH, it is inherent that any data received would be based in part on receiving configuration information for the search space).

114. A method for wireless communication, comprising: 
	2connecting with a user equipment (UE) over a set of component carriers 3according to a carrier aggregation configuration, the set of component carriers including at 4least a first component carrier and a second component carrier (a control channel transmitted may schedule a first component carrier or a second component carrier, [0075]); 
	5transmitting, to the UE, configuration information for a search space 6configured for scheduling multiple component carriers (search space for multiple component carriers is present in the PDCCH, [0075]); 
	7transmitting downlink control information comprising a carrier indicator field 8based at least in part on transmitting the configuration information, the downlink control 9information scheduling a plurality of data transmissions over the first component carrier and 10the second component carrier, wherein the first component carrier and the second component 11carrier are indicated from the set of component carriers by the monitored search space, the 12carrier indicator field within the downlink control information, or both (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075]); and 
	13transmitting or receiving the plurality of data transmissions over the first 14component carrier and the second component carrier based at least in part on transmitting the 15downlink control information (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075]).  

115. The method of claim 14, wherein transmitting the configuration 2information further comprises: 
	3transmitting configuration information for the search space indicating that the 4search space is for scheduling the first component carrier and the second component carrier, 5wherein indicating the first component carrier and the second component carrier from the set 6of component carriers is based at least in part on the configuration information (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information).  

116. An apparatus for wireless communication, comprising: 
	2at least one processor, memory coupled to the at least one processor; and Attorney Docket No. PS473.01 (107922.1028)Qualcomm Ref. No. 205192 75 
	4instructions stored in the memory and executable by the at least one processor 5to cause the apparatus to: 
	6connect to a base station over a set of component carriers according to 7a carrier aggregation configuration, the set of component carriers including at least a 8first component carrier and a second component carrier (a control channel transmitted may schedule a first component carrier or a second component carrier, [0075]); 
	9monitor a search space configured for scheduling multiple component 10carriers (search space for multiple component carriers is present in the PDCCH, [0075]); 
	11receive, from the base station, downlink control information 12comprising a carrier indicator field based at least in part on the monitoring, the 13downlink control information scheduling a plurality of data transmissions over two or 14more component carriers from the set of component carriers (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075]); 
	15determine that the two or more component carriers comprise the first 16component carrier and the second component carrier based at least in part on the 17monitored search space, the carrier indicator field within the downlink control 18information, or both (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075]); and 
	19transmit or receive the plurality of data transmissions over the first 20component carrier and the second component carrier based at least in part on the 21determining (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075]).  

117. The apparatus of claim 16, wherein the instructions are further 2executable by the at least one processor to cause the apparatus to: 
	3receive, prior to monitoring the search space, configuration information for the 4search space indicating that the search space is for scheduling the first component carrier and 5the second component carrier, wherein determining that the two or more component carriers 6comprise the first component carrier and the second component carrier is based at least in 7part on the configuration information (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information).  

118. The apparatus of claim 17, wherein the instructions are further 2executable by the at least one processor to cause the apparatus to: 
	3identify a first value for the carrier indicator field indicating the first 4component carrier based at least in part on receiving the configuration information for the 5search space (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information); and Attorney Docket No. PS473.01 (107922.1028)Qualcomm Ref. No. 205192 76 
	6identify a second value for the carrier indicator field indicating the second 7component carrier based at least in part on receiving the configuration information for the 8search space, wherein determining that the two or more component carriers comprise the first 9component carrier and the second component carrier is based at least in part on the carrier 10indicator field having the first value or the second value (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information).  

119. The apparatus of claim 17, wherein the instructions are further 2executable by the at least one processor to cause the apparatus to: 
	3identify a value for the carrier indicator field indicating the first component 4carrier and the second component carrier based at least in part on receiving the configuration 5information for the search space, wherein determining that the two or more component 6carriers comprise the first component carrier and the second component carrier is based at 7least in part on the carrier indicator field having the value (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information).  

120. The apparatus of claim 16, wherein the instructions are further 2executable by the at least one processor to cause the apparatus to: 
	3receive, prior to monitoring the search space, configuration information for the 4search space indicating that the search space is configured for scheduling a single component 5carrier and the multiple component carriers, wherein monitoring the search space is based at 6least in part on receiving the configuration information (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information, it is inherent that a device would receive configuration information for a search space before being able to monitor said search space).  

121. The apparatus of claim 20, wherein: 
	2the downlink control information is a first downlink control information and 3comprises the carrier indicator field having a first value indicating the multiple component 4carriers (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information); and 
	5determining that the two or more component carriers comprise the first 6component carrier and the second component carrier is based at least in part on the carrier 7indicator field having the first value indicating the multiple component carriers (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information).  

122. The apparatus of claim 21, wherein the instructions are further 2executable by the at least one processor to cause the apparatus to: 
	3receive, a second downlink control information scheduling a second plurality of data transmissions over the single component carrier based at least in part on monitoring Attorney Docket No. PS473.01 (107922.1028)Qualcomm Ref. No. 205192 77 5the search space, the second downlink control information comprising a second carrier 6indicator field having a second value indicating the single component carrier (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF).  

123. The apparatus of claim 21, wherein the instructions are further 2executable by the at least one processor to cause the apparatus to: 
	3identify the first value for the carrier indicator field indicating the multiple 4component carriers based at least in part on receiving the configuration information for the 5search space (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF); and 
	6identify a second value for the carrier indicator field indicating the single 7component carrier based at least in part on receiving the configuration information for the 8search space (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF).  



124. The apparatus of claim 20, wherein: 
	2the downlink control information is a first downlink control information and 3comprises the carrier indicator field having a value indicating the single component carrier 4and the multiple component carriers (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF); and 
	5determining that the two or more component carriers comprise the first 6component carrier and the second component carrier is based at least in part on the carrier 7indicator field having the value indicating the single component carrier and the multiple 8component carriers (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF).  

125. The apparatus of claim 24, wherein the instructions are further 2executable by the at least one processor to cause the apparatus to: 
	3receive a second downlink control information scheduling a second plurality 4of data transmissions over the single component carrier based at least in part on monitoring 5the search space, the second downlink control information comprising a second carrier 6indicator field having the value indicating the single component carrier and the multiple 7component carriers (component carrier is scheduled utilizing CIF, [0076], any additional component carrier could be scheduled utilizing an additional CIF).  

126. The apparatus of claim 24, wherein the instructions are further 2executable by the at least one processor to cause the apparatus to: 
	3identify the value for the carrier indicator field indicating the single 4component carrier and the multiple component carriers based at least in part on receiving the 5configuration information for the search space (as the CIF is transmitted on the PDCCH and the search space is utilized to determine the location of the PDCCH, it is inherent that any data received would be based in part on receiving configuration information for the search space).

1029. An apparatus for wireless communication, comprising: 
	11at least one processor, 12memory coupled to the at least one processor; and 
	13instructions stored in the memory and executable by the at least one processor 14to cause the apparatus to: 
	15connect with a user equipment (UE) over a set of component carriers 16according to a carrier aggregation configuration, the set of component carriers 17including at least a first component carrier and a second component carrier (a control channel transmitted may schedule a first component carrier or a second component carrier, [0075]); 
	18transmit, to the UE, configuration information for a search space 19configured for scheduling multiple component carriers (search space for multiple component carriers is present in the PDCCH, [0075]); 
	20transmit downlink control information comprising a carrier indicator 21field based at least in part on transmitting the configuration information, the downlink 22control information scheduling a plurality of data transmissions over the first component carrier and the second component carrier, wherein the first component Attorney Docket No. PS473.01 (107922.1028)Qualcomm Ref. No. 20519224carrier and the second component carrier are indicated from the set of component 25carriers by the monitored search space, the carrier indicator field within the downlink 26control information, or both (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075]); and 
	27transmit or receive the plurality of data transmissions over the first 28component carrier and the second component carrier based at least in part on 29transmitting the downlink control information (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075]).  

130. The apparatus of claim 29, wherein the instructions to transmit the 2configuration information are further executable by the at least one processor to cause the 3apparatus to: 
	4transmit configuration information for the search space indicating that the 5search space is for scheduling the first component carrier and the second component carrier, 6wherein indicating the first component carrier and the second component carrier from the set of component carriers is based at least in part on the configuration information (carrier indicator field (CIF) is included in the downlink control information (DCI), utilized for scheduling component carriers, [0075], DCI and CIF are considered configuration information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 13, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claims 1 and 16 above, and further in view of Hong, U.S. Patent Publication No. 2013/0022014.
Noh teaches a communication system which utilizes a search space to determine component carriers. The instant application distinguishes over Noh by teaching utilizing a search space for finding a single component carrier. However, Hong teaches utilizing a search space for finding a single component carrier. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Noh to incorporate the known technique of utilizing a search space to find a single component carrier as taught by Hong in order to obtain the predictable result of secure scheduling.
The combination teaches:

112. The method of claim 1, further comprising: 
	2monitoring one or more additional search spaces separate from the search 3space configured for scheduling multiple component carriers, the one or more additional 4search spaces configured for scheduling single component carriers (search space is applied to a single carrier, [0016], Hong); and 
	5receiving, from the base station, second downlink control information 6scheduling data transmissions over the single component carriers based at least in part on 7monitoring the one or more additional search spaces (DCI found by monitoring search space to determine multiple component carriers, [0019], Hong).  



13. The method of claim 1, further comprising: Attorney Docket No. PS473.01 (107922.1028)Qualcomm Ref. No. 205192 74 
	2monitoring an additional search space separate from the search space 3configured for scheduling multiple component carriers, the additional search space 4configured for a third component carrier and a fourth component carrier different of the set of 5component carriers (DCI found by monitoring search space to determine multiple component carriers, [0019], Hong); and 
	6receiving, from the base station, second downlink control information 7scheduling data transmissions over the third component carrier and the fourth component 8carrier based at least in part on monitoring the additional search space (DCI found by monitoring search space to determine multiple component carriers, [0019], Hong).

127. The apparatus of claim 16, wherein the instructions are further 2executable by the at least one processor to cause the apparatus to: 3monitor one or more additional search spaces separate from the search space 4configured for scheduling multiple component carriers, the one or more additional search 5spaces configured for scheduling single component carriers (search space is applied to a single carrier, [0016], Hong); and 
	6receive, from the base station, second downlink control information 7scheduling data transmissions over the single component carriers based at least in part on 8monitoring the one or more additional search spaces (DCI found by monitoring search space to determine multiple component carriers, [0019], Hong).  

128. The apparatus of claim 16, wherein the instructions are further 2executable by the at least one processor to cause the apparatus to: 
	3monitor an additional search space separate from the search space configured 4for scheduling multiple component carriers, the additional search space configured for a third 5component carrier and a fourth component carrier different of the set of component carriers (DCI found by monitoring search space to determine multiple component carriers, [0019], Hong); 6and 
	7receive, from the base station, second downlink control information 8scheduling data transmissions over the third component carrier and the fourth component 9carrier based at least in part on monitoring the additional search space (DCI found by monitoring search space to determine multiple component carriers, [0019], Hong).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463